DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/09/2021. Claims 1-17 are still pending in the application.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “sending the hybrid automatic repeat request response message to the base station using a physical uplink control channel format 4 or a physical uplink control channel format 3 based on whether a quantity of carriers configured for the apparatus exceeds a carrier quantity threshold, wherein each downlink assignment index indicates an index of a physical downlink shared channel corresponding to a piece of first downlink control information carrying a respective downlink assignment index, or indicates an index of a physical downlink control channel indicating downlink semi-persistent scheduling release, or indicates an index of the physical downlink shared channel corresponding to the piece of first downlink control information carrying the respective downlink assignment index and the physical downlink control channel indicating downlink semi-persistent scheduling release, and the total downlink assignment index is a quantity of physical downlink shared channels corresponding to a total quantity of pieces of downlink control information sent by the base station to the apparatus, the total quantity of pieces of downlink control information comprising the one or more pieces of first downlink control information received by the apparatus, or is a quantity of physical downlink control channels indicating downlink semi-persistent scheduling release, or is a sum of the quantity of the physical downlink shared channels corresponding to the total quantity of pieces of downlink control information and the quantity of physical downlink control channels indicating downlink semi-persistent scheduling release,” structurally and functionally interconnected with other limitations in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 14, 2021